Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0000292, hereinafter Park) in view of Weindorf et al. (2019/0310470, hereinafter Weindorf).
Re claim 1, Park discloses, a food processing apparatus, comprising: a housing structure (10); a food container structure, disposed in the housing structure (par [0092]); and an image capturing module (110), located above the food container structure (figs 1 and 7) and comprising a shell (140), an image capture assembly and an air curtain assembly (fig 7).
Park fails to explicitly disclose limitations which are disclosed by Weindorf as follows: an image capturing module (110), located above the food container structure and comprising a shell (when incorporated into the apparatus of Park, the camera would be located above the food container), an image capture assembly and an air curtain assembly (fig 1), wherein, the shell comprises a optical channel having a lower opening end (64), an upper opening end (34B) and a wall surface disposed between the lower opening end and the upper opening end (fig 1, wall between blower fan and camera), wherein, the lower opening end faces the food container structure (when incorporated into the apparatus of Park, the camera would face the food container), the image capture assembly is disposed at the upper opening end (14, fig 1), and the air curtain assembly is disposed on the wall surface (fig 1) and comprises a fan (12) and at least an air channel (24) including an outer opening end (34B/44C) and an inner opening end (where air exits blower), wherein, the fan is disposed between the inner opening end and the outer opening end (see fig 1), and is preferably adjacent to the inner opening end, the inner opening end is disposed on the wall surface (see fig 1), and the outer opening end is disposed on an outer side surface or at a top surface of the housing (see fig 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine an image capturing module, located above the food container structure and comprising a shell, an image capture assembly and an air curtain assembly, wherein, the shell comprises a optical channel having a lower opening end, an upper opening end and a wall surface disposed between the lower opening end and the upper opening end, wherein, the lower opening end faces the food container structure, the image capture assembly is disposed at the upper opening end, and the air curtain assembly is disposed on the wall surface and comprises a fan and at least an air channel including an outer opening end and an inner opening end, wherein, the fan is disposed between the inner opening end and the outer opening end, and is preferably adjacent to the inner opening end, the inner opening end is disposed on the wall surface, and the outer opening end is disposed on an outer side surface or at a top surface of the housing of Weindorf with the apparatus of Park in order to prevent dirt, debris, etc., from appearing on the camera, and affecting the camera's operability and performance.
Re claim 2, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the air curtain assembly further comprises a filter, disposed at the outer opening end (Weindorf pars [0029] and [0033]).
Re claim 3, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the air channel comprises a first air channel (Weindorf channel to left of 64) and a second air channel (channel to right of 54), wherein, the first air channel and the second air channel 1Attorney Docket No. 5016.576US01 each comprises an outer opening end (Weindorf to the left of 43 and 22/34A) and an inner opening end (Weindorf at 64 and 54), the fan is disposed between the inner opening end and the outer opening end of the first air channel (Weindorf fig 1), the inner opening end of the first air channel is disposed on the wall surface, and the inner opening end of the second air channel is disposed on the wall surface and facing the inner opening end of the first air channel (Weindorf fig 1); wherein, each of the outer opening end of the first air channel and the outer opening end of the second air channel is disposed on an outer side surface of the housing (Weindorf fig 1).
Re claim 4, the combination of Park and Weindorf discloses the limitations of claim 3 including wherein, the air curtain assembly further comprises at least one filter (Weindorf 38), disposed at the outer opening end of the first air channel and/or the outer opening end of the second air channel (Weindorf fig 1).
Re claim 5, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module further comprises an image capturing device and a protective lens (Weindorf 18, par [0039]) disposed below the image capturing device (Weindorf fig 1).
Re claim 6, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module further comprises at least one light-emitting device (Park par [0029]) disposed next to the lower opening end of the optical channel and facing the food container structure (Park par [0029], being placed in the oven is considered next to the lower opening).
Re claim 7, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module further comprises at least one light-emitting device (Park par [0029]) disposed inside the housing structure and facing the food container structure (Park par [0029]).
Re claim 8, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module is at least partially disposed inside the housing structure, or disposed on the housing structure (Park figs 1 and 7).
Re claim 9, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module is detachably assembled on the housing structure (Park par [0017]). 
Re claim 10, the combination of Park and Weindorf discloses the limitations of claim 1 except for the optical channel is a truncated cone channel, the lower opening end is larger than the upper opening end. It would have been an obvious matter of design choice to select a conical shaped optical channel, since such a modification would have involved a mere change in the size of a component – specifically the lower end of the channel being larger than the upper end.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 11 recites essentially the same scope as claim 1 except for an image capturing module and is rejected for the same reasons (Park fig 7, Weindorf fig 1).





Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696